Citation Nr: 0718315	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  03-36 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus (diabetes).

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.

3.  Entitlement to service connection for heart disease 
secondary to diabetes or hypertension.

4.  Entitlement to a temporary total evaluation under 
38 C.F.R. §§ 4.39 and 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1977 to 
February 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).

The issues of service connection for heart disease and a 
total temporary evaluation are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

2.  Controlling the veteran's diabetes does not require 
regulation of activities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 (2006).

2.  The criteria for a rating in excess of 20 percent for 
diabetes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.119, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2003, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
increased ratings have been denied, any question as to the 
appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, obtaining Social Security 
Administration records, providing a VA examination, and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.  

Hypertension is rated under Diagnostic Code (DC) 7101.  DC 
7101 provides a 20 percent rating for hypertension manifested 
by diastolic pressure predominantly 110 or more or systolic 
pressure predominantly 200 or more.  The evidence of record 
does not contain any blood pressure readings indicating 
diastolic pressure over 110 or systolic pressure over 200.  
The highest blood pressure readings are found in September 
2003 VA treatment records, but the highest diastolic reading 
was 109 and the highest systolic reading was 176.  Because 
the evidence of record does not indicate that the veteran's 
blood pressure meets the requirements established by DC 7101, 
a rating in excess of 10 percent must be denied.  

Diabetes is rated under DC 7913.  A 40 percent rating is 
provided for diabetes that requires insulin, restricted diet, 
and regulation of activities.  The VA treatment records 
indicate that the veteran has a restricted diet to control 
his diabetes and that he is prescribed insulin.  The veteran 
testified at his March 2005 personal hearing that he had been 
told to avoid  beer and running, but the running restriction 
was due to his spinal disability.  (Transcript 12, 13)  The 
evidence of record does not indicate that a physician has 
prescribed restriction or regulation of activities due to 
diabetes.  Consequently, the criteria for a higher rating for 
diabetes are not met under DC 7913.  


ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 20 percent for diabetes is denied.


REMAND

Further development is needed on the claim for service 
connection for heart disease secondary to diabetes or 
hypertension.  In November 2002, the veteran was assessed 
with ischemic heart disease.  See November 2002 VA treatment 
record.  A December 2002 VA catheterization record indicates 
that the veteran did not have coronary artery disease but 
that the findings were suggestive of hypertensive heart 
disease (because of the extreme tortuousity of the blood 
vessels).  A VA examination was conducted in March 2003 and 
the examiner stated that there was no evidence of active 
cardiac disease in the veteran.  The examiner cited the 
December 2002 catheterization record which showed no 
blockage.  The examiner did not address the December 2002 
record's finding of potential hypertensive heart disease, 
however.  Additionally, a February 2004 VA treatment record 
diagnoses the veteran with coronary artery disease with 
angina.  It is unclear whether this diagnosis is based solely 
on the veteran's history.  Consequently, an addendum is 
needed to clarify whether the veteran has hypertensive heart 
disease or any other heart disease.  

Because the claim for a temporary total evaluation is 
inextricably intertwined with the issue of service connection 
for heart disease, the issue of a total temporary evaluation 
is held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).


Accordingly, the case is REMANDED for the following action:

1. The RO should supply the claims folder 
to the examiner who conducted the March 
2003 VA examination (or, if unavailable, 
to another appropriate VA reviewer) in 
order to review the claims folder.  The 
reviewer should acknowledge reviewing the 
claims folder in the report.  In an 
addendum, the reviewer should provide an 
opinion as to whether the veteran has 
hypertensive heart disease.  If 
hypertensive heart disease is not 
diagnosed, but it is determined that the 
veteran has a different cardiac 
condition, the examiner should opine as 
to whether it is at least as likely as 
not (a 50 percent or greater degree of 
probability) that the cardiac condition 
is etiologically related to the veteran's 
diabetes or hypertension.  If the 
reviewer deems re-examination necessary, 
this should be done.

2.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


